Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 07, 2016

The Court of Appeals hereby passes the following order:

A16A1329. JOHNNIE BROWN v. CLAY COUNTY et al.

      Johnnie Brown sought payment of workers’ compensation benefits from both
Bobby Wills d/b/a Wills Construction as his immediate employer and Clay County,
Georgia as his statutory employer. The State Board of Workers’ Compensation found
Wills liable for payment of benefits, but not Clay County. The superior court
affirmed. Brown and Wills both filed applications for discretionary appeal in this
Court. We denied Brown’s application (see Case No. A16D0207, denied January 29,
2016), but granted Wills’s application (see Case No. A16D0211, granted February
2, 2016). Following our grant of his application, Wills filed a direct appeal (see Case
No. A16A1328), and Brown then filed this cross-appeal. We lack jurisdiction over
this cross-appeal.
      “[A]pplications for leave to appeal a final judgment in cases subject to appeal
under OCGA § 5-6-35 shall be granted only when reversible error appears to exist.
Thus, in reviewing discretionary applications for appeals, our rules require us to grant
the application when the trial court appears to have committed reversible error. PHF
II Buckhead LLC v. Dinku, 315 Ga. App. 76, 79 (1) (726 SE2d 569) (2012)
(punctuation and footnotes omitted). “[W]hen this Court examines a request for a
discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits, and the order denying the application is res judicata with
respect to the substance of the requested review.” Elrod v. Sunflower Meadows Dev.,
LLC, 322 Ga. App. 666, 670 (4) (745 SE2d 846) (2013); see also Northwest Social
& Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003) (holding that
denial of discretionary appeal acts as res judicata on the merits). Our denial of
Brown’s application for discretionary review of the superior court’s order was a
decision on the merits, and Brown “has no right to file a direct appeal and obtain a
second review.” Northwest Social & Civic Club, 276 Ga. at 860 (citation and
punctuation omitted).
      This appeal is therefore DISMISSED for lack of jurisdiction.
                                      Court of Appeals of the State of Georgia
                                                                           04/07/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.